Citation Nr: 0740611	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for COPD and TDIU.

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in October 2005.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  During the course of his hearing, 
the veteran informed the undersigned that he did not waive 
agency of original jurisdiction (AOJ) consideration of his 
newly submitted evidence.  As a result, the Board remanded 
this claim in February 2006 for AOJ consideration, a proper 
notice letter of VA's duties to notify and assist, missing 
treatment records and a new VA examination.  These remand 
directives having been accomplished, the claim has been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran does not have COPD that is related to 
military service, to include as due to asbestos exposure in 
service.

2.  The veteran has no service-connected disabilities.




CONCLUSIONS OF LAW

1.  The veteran's chronic obstructive pulmonary disease was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.300, 3.303, 3.304 (2007).

2.  Entitlement to a total disability rating based on 
individual unemployability is denied as a matter of law.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);    38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in March 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
March 2006, he was provided 13 months to respond with 
additional argument and evidence and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in July 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  The March 2006 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  The veteran was 
also provided with notice compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in a letter dated in June 
2006.  The veteran was also afforded a subsequent 
adjudication in July 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The veteran was afforded VA medical examinations and/or 
opinions in November 2002, January 2003, August 2004, July 
2006 and April 2007 to determine whether his COPD can be 
directly attributed to exposure to asbestos in service.  
Further examination or opinion is not needed on the COPD 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  Additionally, the veteran 
does not require an examination for his TDIU claim, as he has 
no service-connected disabilities.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

I.  Service Connection for COPD

The veteran alleges that his currently diagnosed COPD is the 
result of exposure to asbestos during his time in the United 
States Navy.  The veteran has specifically alleged that he 
was aboard the U.S.S. MULIPHEN when it was in dry dock for 
repairs.  He alleges that these repairs involved other 
sailors working with asbestos, which in turn has caused his 
current lung problems.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  VA 
has, however, issued a circular on asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See 
VAOGCPPREC 04-00.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  See Adjudication Procedure Manual, M21-
1, Part VI, 7.21(c).

In the present case, the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy, but are negative for findings of a lung 
disorder.

The veteran's VA and private treatment records show the 
extent of his lung disabilities.  The veteran has been 
diagnosed with COPD.  Thus, the Board concedes that the 
veteran suffers from a current lung disability.  See Hickson, 
supra.

In support of his claim, the veteran relies initially on a 
letter issued in September 2005 by a claim representative at 
the Minnesota Department of Veterans Affairs - Claims 
Division, accompanied by Deck Logs.  These Deck Logs reflect 
dates the US MULIPHEN underwent engineering plant work.

In November 2005, the veteran submitted a statement from 
Donald L. Deye, M.D.  Dr. Deye stated that the veteran had 
recurrent lower respiratory infections and it was felt as 
likely as not, that his COPD was caused by or was aggravated 
by the veteran's exposure to asbestos in service.  The 
physician did not provide any reasons and bases to support 
this contention.  In fact, it is clear that this opinion was 
based purely on history provided by the veteran.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  As discussed 
in more detail below, the medical evidence simply does not 
support a finding that the veteran suffers from asbestosis or 
that his COPD is the result of asbestos exposure.

The only remaining evidence of record in support of the 
veteran's claim is his own personal statements claiming that 
his current COPD is related to service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss what he saw in service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that  
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

Evidence against the veteran's claim consists of multiple VA 
examination reports, x-ray reports and pulmonary function 
tests (PFT).  In December 1994, the veteran was given a chest 
x-ray for his emphysema.  The x-ray report found the heart 
and lungs to be normal and it was noted that there were no 
changes since the last x-ray report in May 1991.  See X-ray 
report, Professional Medical Associates, December 17, 1994.  

In February 2002, chest x-rays were performed at Cambridge 
Medical Center.  The report noted that the heart, mediastinum 
and hila were all within normal limits.  Examination of the 
lung fields showed no air space infiltrates, no atelectasis, 
no effusions, no calcified pleural and no diaphragmatic 
plaques were seen.  It was also noted that there was no 
change since 1996.  The report's conclusion was no acute 
disease and no evidence of pleural calcification seen.

In November 2002, the veteran was afforded a general VA 
examination.  It was noted that the claims folder was 
reviewed and the veteran reported that he was a heavy smoker 
for approximately 20 years prior to quitting in 1982.  PFTs 
performed 
in conjunction with the examination showed evidence of 
increased forced vital capacity (FVC) of 140 percent of 
predicted and decreased forced expiratory volume in one 
second (FEV1) or FVC of 61 percent of predicted, suggesting 
both significant air trapping and obstructive disease, which 
was suggestive of asthma versus chronic bronchitis.  As noted 
above, persons with asbestos exposure have increased 
incidence of bronchial issues, which were not demonstrated 
here.  See M21-1, Part VI, para 7.21(a).

The veteran participated in an August 2004 VA examination.  
The examiner noted that the veteran's claims folder was 
reviewed in conjunction with the examination.  The veteran 
again stated that he was a heavy smoker (approximately two 
packs of cigarettes per day) prior to stopping in 1982.  Upon 
physical examination of the chest, the veteran had an 
increased abdominoperineal diameter.  There was some 
scattered wheezing throughout the posterior lung fields, 
right and left, with no rales.  There was no edema, 
peripheral pulses were 2+ and symmetrical from carotid, 
femoral and dorsalis pedis.  X-rays performed on August 9, 
2004 showed lungs were hyperinflated with scattered 
parenchymal scars, consistent with COPD.  There was a mild 
bilateral pleural thickening, but no evidence of calcific 
plaques to indicate definite asbestos exposure.  X-rays 
obtained on April 22, 2004 demonstrated periapical (PA) and 
lateral views of the chest.  The cardiac and mediastinal 
silhouettes were within normal limits.  The lungs 
demonstrated mild patchy densities in the retrocardial 
region, which may represent an early infection infiltrate.  
The remainder of the lungs were clear and the bony structures 
appeared intact.

The examiner concluded that there were no pleural plaques or 
interstitial disease on x-ray.  The veteran had a long 
history of cigarette smoking, approximately two packs per day 
for over 20 years.  The veteran had evidence of COPD on his 
pulmonary function studies with obstructive disease.  The 
veteran had nothing in his records to indicate significant 
asbestos exposure.  In the examiner's opinion, it was more 
likely than not that the veteran's cigarette and tobacco 
abuse contributed to his COPD.  See VA examination report, 
August 12, 2004.

In February 2006, the Board remanded this claim for an 
additional VA examination.  In July 2006, the veteran 
participated in another VA respiratory examination.  It was 
noted that the veteran had a chest x-ray in June 2006, which 
demonstrated heart size as normal; moderate to severe 
hyperinflation was unchanged.  Thoracic spondylosis was again 
noted, with stable hyperinflation and no acute infiltrates.  
Upon examination, the veteran's chest had no crackles right 
and left with somewhat distant breath sounds with good 
excursion.  PFTs revealed an FEV1 of 66 percent predicted 
with a FEV1/FVC of 51 percent predicted with a CO diffusion 
of 51 percent with good response to Albuterol nebulizer.

The examiner diagnosed the veteran with obstructive airway 
disease.  X-ray evidence did not reveal pleural plaque 
disease that was documented by a radiologist.  The examiner 
then stated that her knowledge was limited and she was 
dependent upon the radiologist's interpretation of the x-
rays.  She was unable to determine whether the veteran had 
pleural plaque disease or asbestos documented in his chest x-
ray.  Therefore, she concluded that a pulmonologist needed to 
perform further investigation.

In April 2007, an additional VA opinion was provided by a 
pulmonary expert.  In reviewing the claims folder, the 
examiner noted that Dr. Deye's positive nexus statement was 
reviewed.  The examiner called the Cambridge Medical Center 
and learned that Dr. Deye was an internal medicine physician 
and not a pulmonary specialist.  It was also noted that 
pertinent to the case was the veteran's clear history of COPD 
and asthma.  The PFT of December 26, 2006 showed definite 
obstruction per the reading pulmonologist, with a combination 
of decreased FEV1/FVC and a decreased diffusion capacity of 
carbon monoxide (DLCO).  (In contrast, with asbestosis, the 
PFTs show the absence of airway obstruction and the FEV1/FVC 
is normal).  There was some reversibility with the use of an 
inhaler during the test (typical of reactive airway 
disease/asthma), in addition to the clear diagnosis of 
obstructive lung disease.  (Asbestosis induces interstitial 
lung disease, an entirely different disorder).

The chest film of August 2004 was reviewed, demonstrating 
hyperinflated lungs consistent with COPD, mild bilateral 
pleural thickening, but no evidence for calcific plaques to 
indicate definite asbestos exposure.  The examiner noted that 
a medical resource noted that "diffuse pleural thickening is 
a nonspecific response to many injuries including 
medications, occupational exposure, inflammation, trauma, 
neoplasia, embolism and radiation."  See VA opinion report, 
April 16, 2007.

The examiner noted that computed tomography (CT) scanning was 
more sensitive than x-rays in detecting abnormalities 
associated with asbestos related to lung disease.  The 
veteran underwent a spiral CT on December 26, 2006 
specifically to assess for history of asbestos exposure.  
This showed no pleural plaques and no pleural effusion.  (It 
was noted that pleural plaques are known to be virtually 
pathognomonic of previous asbestos exposure, but this veteran 
had none.)  There was a 4 millimeter left upper lobe nodule 
that was of indeterminate etiology (it was noted that these 
can be due to many reasons and cancer must be ruled out.)  A 
few paramediastinal blebs were seen, with no relationship to 
asbestosis.

In reviewing the claims folder, the examiner noted that the 
veteran worked for Great Northern Railroad as a pipe fitter 
and also worked for a natural gas company in this capacity.  
The examiner opined that pipefitting is an occupation well 
known to expose workers to asbestos.  The examiner also noted 
that the veteran was presumed to be exposed to asbestos in 
service.  The examiner reviewed additional supporting medical 
resources and noted that there are three key findings used to 
support a diagnosis of asbestosis: a history of asbestos 
exposure, definite evidence of interstitial fibrosis, and no 
other cause of interstitial lung disease.  The examiner 
stated that the veteran completely lacked evidence of an 
interstitial lung process.

The examiner concluded that there was no evidence to support 
a diagnosis of an asbestos related lung condition.  The 
supporting evidence that rules out this diagnosis included 
the spiral CT scan, the PFTs and the chest films.  The 
pulmonary condition that he does have is COPD/asthma and that 
has no relationship to asbestos exposure.  The etiology of 
the veteran's lung disease was tobacco-induced COPD.  He also 
had evidence of reactive airway disease (asthma).  The latter 
condition involved the bronchioles and both of those 
conditions have no relationship to asbestos exposure.  There 
was no evidence of any asbestos related condition.  Overall, 
the veteran's COPD was found not to be due to or aggravated 
by military service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the VA 
opinions to be the most persuasive.  At each examination, the 
veteran's claims folder was thoroughly reviewed in 
conjunction with the examination.  The April 2007 VA 
pulmonary opinion in particular, provided a well-reasoned 
conclusion that the veteran's COPD was not related to service 
or to asbestos exposure.  Indeed, it was also noted that the 
physician who made the positive nexus statement is not a 
pulmonary expert.  

The Board has considered service connection of the veteran's 
respiratory and lung conditions on other bases; however, the 
April 2007 VA examiner's opinion indicates that the veteran's 
lung disorders are the result of smoking.  Service connection 
for the effects of tobacco use is not available for claims 
filed after June 9, 1998, which is the case here.  See 38 
C.F.R. § 3.300 (2007).  Thus, there is no basis upon which to 
conclude that COPD was incurred or aggravated during military 
service or that the disorder may otherwise be related 
thereto.

Regardless of whether the veteran was exposed to asbestos 
during service, his present lung disabilities have not been 
persuasively attributed to asbestos exposure.  The Board 
finds inquiry into whether the veteran had exposure to 
asbestos in service, and whether that exposure contributed to 
his current condition to be moot.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); see also Gilbert, supra.

II.  TDIU

Total disability ratings are available to veterans with 
service-connected disorders who are rendered unable to work 
as a result of their service-connected disorders and yet do 
not receive a total percent rating under the schedular 
criteria.  See 38 C.F.R. § 4.16(a) and (b) (2007).  As this 
suggests, the veteran must have a service-connected disorder 
before he can receive a rating, regardless of the level.  The 
veteran has no previously service-connected disabilities, and 
the current claim has been denied above.  Without satisfying 
this predicate requirement for a TDIU, the instant claim for 
TDIU must be denied as a matter of law.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to asbestos exposure, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability is denied as a matter of law.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


